Citation Nr: 0809916	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.  


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, in relevant part, denied service connection 
for hypertension, to include as secondary to service 
connected diabetes mellitus.  The RO issued a notice of the 
decision in August 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2004.  
Subsequently, in April 2005 the RO provided a Statement of 
the Case (SOC), and thereafter, in June 2005, the veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in July 2007.

The veteran did not request a hearing on this matter.  On 
appeal in October 2007, the Board, in relevant part, remanded 
the issue of service connection for hypertension, to include 
as secondary to service connected diabetes, directing the 
Appeals Management Center (AMC)/RO to obtain an Addendum to 
an April 2004 VA examination to ascertain the likely etiology 
of the veteran's current hypertension and readjudicate this 
claim.  The AMC/RO issued an SSOC in November 2007.   

The Board finds that the AMC/RO complied with the October 
2007 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran is service connected for diabetes mellitus, 
and he currently has hypertension; the evidence of record 
does not suggest that he had hypertension during service 
or until many years thereafter, nor does it show a nexus 
between current hypertension and service or that the 
veteran's service connected diabetes mellitus caused or 
aggravated his hypertension.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein; the veteran's hypertension is not proximately due to 
or the result of his service-connected diabetes mellitus, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 and October 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2004 and October 2007 letters from the RO satisfy 
these mandates.  Both letters informed the veteran about the 
type of evidence needed to support his secondary service 
connection claim, namely, proof of: (a) a current disorder; 
(b) a service connected disability; and (c) a relationship 
between the service connected disability and the current 
disorder, and the May 2004 correspondence informed the 
veteran of the type of evidence required to substantiate a 
direct service connection claim, namely proof of: (a) an 
injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  They 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment, and made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  These 
letters additionally apprised the veteran that VA would 
obtain a VA medical opinion for him, and the October 2007 
correspondence apprised him of the Dingess elements relating 
to calculation of disability ratings and assignment of 
effective dates.  The May 2004 letter also specifically asked 
the veteran to provide VA with any other supporting evidence 
or information in his possession.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the August 2004 RO decision that is the subject of this 
appeal in its May 2004 and October 2007 letters.  Where such 
a timing error occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders, 487 F.3d at 886, 889 (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board finds that any presumed prejudice to the veteran as 
a result of the timing of the VCAA notice has been rebutted.  
Specifically, the RO cured this timing defect by providing 
complete VCAA notice together with readjudication of the 
claim, as demonstrated by the November 2007 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2004 VA examination and a November 2007 
Addendum to this examination, which were thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Presumptive Service Connection
Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include 
hypertension, among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

c. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       


d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  
 

III. Analysis 

a. Factual Background
The veteran's January 1968 Report of Medical Examination for 
Induction contains a normal clinical assessment of the heart, 
lungs and chest, and the veteran had a blood pressure of 
108/70.  

The veteran's December 1969 Report of Medical Examination for 
Separation likewise contains a normal clinical assessment of 
the heart, lungs and chest.  At this time, he had a blood 
pressure of 102/60.  In the accompanying Report of Medical 
History, the veteran indicated that he had not experienced 
high or low blood pressure.    

May 2002 and December 2002 VA medical records indicate that 
the veteran had respective blood pressures of 148/88 and 
118/90.  January 2004 and August 2004 VA medical notes 
indicate that the veteran had been diagnosed with 
hypertension.

An April 2004 VA examination report, where the clinician 
reviewed the claims file, indicates that the veteran had 
hypertension, diagnosed just within the previous year.  At 
this time, the veteran's blood pressure was not under 
adequate control.  

In September 2004 and August 2007 the veteran submitted 
various articles from Internet sources, which indicate 
generally that individuals with diabetes mellitus often times 
have hypertension as well.  

In a November 2007 Addendum to the April 2004 VA medical 
examination report, the VA clinician indicated that she had 
reviewed the entire claims file, including the Board's 
October 2007 Remand Order.  She listed the veteran's blood 
pressure readings during service (from January 1968) and 
post-service (to April 2004), and noted that the veteran had 
submitted various Internet print-outs suggesting a link 
between hypertension and diabetes.  The VA examiner noted 
that these Internet articles "indicate[] the 2 diseases are 
often seen in the same people but do[] not state that one 
causes the other."  From current, documented and reliable 
medical literature, the examiner noted that risk factors for 
essential hypertension included race, increased sodium 
intake, excessive alcohol consumption, obesity and 
hyperlipidemia.  For secondary hypertension, the risk factors 
included primary renal disease, oral contraceptives, 
pheochromocytoma, primary hyperaldosdteronism, coarctation of 
the aorta, renovascular disease, Cushing's syndrome, 
hyperthyroidism, hypothyroidism and hyperparathyroidism.  The 
clinician also reviewed results of the veteran's recent urine 
and blood testing.  

Based on these data, the examiner determined that the 
veteran's current hypertension "did not have its origin in 
service.  There is no evidence of hypertension in the service 
medical records."  As for whether the veteran incurred 
hypertension within one year post-service, the examiner 
observed that the claims file did not contain any medical 
records from this time period, but noted that "the veteran's 
blood pressure was normal up to 2000.  It is highly unlikely 
that the veteran's hypertension had its origin in the 1 year 
time period after service . . . ."  The examiner also 
concluded that the veteran's diabetes mellitus did not cause 
his hypertension, but instead found that the veteran's 
essential hypertension "is most likely caused by or a result 
of his obesity."  Finally, with respect to aggravation, the 
VA examiner stated that "[d]iabetes can affect renal 
function and cause renovascular hypertension.  The veteran's 
renal function is normal.  There is no evidence the diabetes 
has aggr[a]vated the hypertension."      

b. Discussion
The Board concludes that the evidence preponderates against 
the veteran's claim.  In particular, the veteran's service 
medical records are negative of any complaints of, treatment 
for, or diagnosis of hypertension, but instead reflect normal 
blood pressures of 108/70 in January 1968 and 102/60 in 
December 1969.  See Dorland's Illustrated Medical Dictionary 
889 (30th ed. 2003) (indicating that hypertension present 
with readings ranging from 140/90 to 200/110) .  In addition, 
the medical evidence of record does not indicate that the 
veteran had a diagnosis of hypertension within one year after 
his 1970 discharge from service, but instead, reflects that 
he received a diagnosis many decades post service in 2000 or 
2002.  Such evidence weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Further, the only medical nexus opinion of record pertaining 
specifically to this veteran, namely the November 2007 VA 
opinion, preponderates against the claim, as the clinician 
determined, based on a review of the claims file as well as 
the nature of the veteran's hypertension and medical 
literature, that his service connected diabetes mellitus 
neither caused nor aggravated his current hypertension.        

The Board acknowledges that the veteran has submitted 
articles from Internet sources, which suggest that persons 
with diabetes mellitus also have hypertension.  The Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998) (emphasis added); see also 
Wallin v. West, 11 Vet. App. 509, 513-14 (1998) (medical 
treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of 
nexus); accord Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, however, the text evidence submitted by the 
veteran is not accompanied by any supportive medical opinion 
from a medical professional.  Additionally, it is generic in 
nature, and fails to demonstrate the relationship between 
this veteran's hypertension and his diabetes mellitus.  For 
these reasons, the Board must find that the text evidence 
submitted by the veteran does not contain the specificity to 
constitute competent evidence of a claimed medical nexus.  
Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for hypertension, to include as secondary 
to service connected diabetes mellitus, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


